DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-12, 14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
“A computer-implemented method for registering low dimensional images with a high dimensional image, the method comprising the steps of: a) receiving a high dimensional image of a region of interest, b) simulating synthetic low dimensional images of the region of interest from a number of poses of a virtual low dimensional imaging device, from the high dimensional image, c) determining positions of landmarks within the synthetic low dimensional images by applying a first learning algorithm to the low dimensional images, d) back projection of the positions of the determined landmarks into the high dimensional image space, to thereby obtain the positions of the landmarks determined in step c) in the high dimensional image, (Emphasis added – Prior art of record fails to teach the underlined portion) e) receiving low dimensional images acquired with a low dimensional imaging device of the region of interest, f) determining positions of landmarks within the low dimensional images by applying the first or second learning algorithm to the low dimensional images, and g) registering the low dimensional images with the high dimensional image based on the positions of the landmarks.”
“A method for training or retraining an artificial neural network useful in finding landmarks in low dimensional images, the method comprising: receiving input training date, namely synthetic low dimensional images of a region of interest simulated from a number of poses of a virtual low dimensional imaging device, from a high dimensional image of the region of interest, receiving output training data, namely synthetic low dimensional images of the region of interest and position of landmarks within the low dimensional images, wherein the output training data comprises positions of the landmarks in the low dimensional images, generated by determining landmarks within the synthetic low dimensional images by applying a first artificial neural network to the synthetic low dimensional image, back projecting each of the determined landmarks of the synthetic low dimensional images in a hyperplane on the high dimensional space, wherein each hyperplane extends from each of the determined landmarks to the origin of the synthetic low dimensional image, generating new landmarks within the high dimensional image bases on the hyperplanes, and projecting the new landmarks of the high dimensional image to the synthetic low dimensional images.” (Emphasis added – Prior art of record fails to teach the underlined portion)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        May 6, 2022